DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the sixth Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 20 June 2022, Applicant amended claim 43 and canceled claim 33.  Claims 1-21, 28-31, 34, and 38 were canceled previously by Applicant.  Claims 22-27, 32, 35-37, and 39-45 are pending and under consideration.
Status of the Rejections and Objections
The objection to claims 33 and 43 on the basis of an informality is withdrawn in view of Applicant’s claim amendments.
The rejection of claims 33 and 43 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s claim amendments.
The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Yates (WO 2016/188691 A1) in view of Chikamatsu (JP-06287110-A) is maintained as to claims 40-45 only.  The Declaration under 37 CFR 1.132 filed 20 June 2022 succeeds in rebutting the foregoing §103 rejection as applied to claims 22-27, 32, 35-37, and 39.  The Declaration is discussed in paragraphs 30-36 of this Office action.  
The provisional rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 14-18, 20, and 22-30 of co-pending Application No. 16/084,533 in view of Yates (WO 2016/188691 A1) has been converted to a non-provisional rejection because the ’533 application issued recently as Patent No. 11,369,555 B2 (28 June 2022).  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Yates (WO 2016/188691 A1) in view of Chikamatsu (JP-06287110-A).
Yates is directed to “the use of hair treatment compositions in the repair of hair damage.”  Page 1, lines 5-6.  
Yates discloses the “[u]se of a hair treatment composition comprising a lactone, a disaccharide, an inorganic salt and an organic acid or salt thereof, having a pH in the range of from 3 to 6.5, in the treatment of hair, to repair damage to hair protein, preferably to increase the denaturation temperature of the internal protein of hair.”  (Emphasis added) Abstract; see also page 2, lines 9-12.  “The hair can be virgin hair or damaged hair.”  Page 3, line 11.  
Yates further discloses that “[a] preferred composition for use in the invention is a hair treatment composition comprising a gluconolactone, trehalose, sodium sulphate and an organic acid or salt thereof.”  (Emphasis added) Page 3, lines 4-5.  The damage may be caused by “environmental means such as sunlight and exposure to damaging energy sources, for example light such as UV light.”  (Emphasis added) Page 3, lines 14-16.
Applicant is referred to Example 2 of Yates (page 25), which comprises 0.1 wt% gluconolactone, 0.09 wt% trehalose, 0.01 wt% sodium sulphate, and lactic acid.  MPEP § 2131.03(I) (“a specific example in the prior art which is within a claimed range anticipates the range”).  
Yates provides as follows (emphasis added):
In the context of this invention, by virgin hair is meant hair that has not been subjected to intensive physical and/or chemical treatment, for example, bleaching, dyeing, perming, heat treatment and strong and/or prolonged exposure to solar radiation; nor displays features characteristic of damaged hair, for example, split ends and/or excessive dryness.  Virgin hair includes hair that has sustained low levels of damage during the natural hair life cycle.  Sources of low level damage likely include but are not necessarily limited to, washing, brushing, combing and natural processes such as limited solar photodegradation for example.
Page 2, lines 22-29.
Thus, Yates contemplates applying the hair treatment composition to either (i) hair that has not sustained significant solar (UV light) damage or (ii) hair that has not been damaged by UV light.  Thus, Yates satisfies the “before the UV light damage” limitation recited in line 3 of claim 40 of the present application.
Although Yates provides that the hair treatment compositions disclosed therein can be applied to hair that has not been significantly damaged by UV light and can even repair hair damaged by UV light (page 3, lines 14-16), Yates is silent as to whether those composition can protect hair from UV light damage.  Consequently, Yates does not satisfy claim 40.  As explained below Chikamatsu compensates for this deficiency.
Chikamatsu published in Japanese.  The examiner obtained an English machine translation using an Internet service provided by the European Patent Office (EPO).  All citations to Chikamatsu refer to that translation, which accompanied a previous Office action (24 March 2021).
Chikamatsu is directed to a hair cosmetic that prevents hair damage and protects hair (abstract).  See also EPO Translation, Description, page 1 at [0001] (“The present invention has a hair protection effect….”).  
Chikamatsu identifies ultraviolet (UV) rays in sunlight as an “environmental” or “external” factor that damages hair.  EPO Translation, Description, page 1 at [0003].  Chikamatsu provides that “since hair does not have the ability to self-repair and regenerate damage, what is important is how to protect damaged hair from the outside and normality,” and “[i]n the case of hair, it is important how to prevent external factors so that it does not become damaged hair.”  (Emphasis added) EPO Translation, Description, page 2 at [0005].  
Chikamatsu teaches that trehalose, when included in a hair cosmetic, has the effect of protecting the hair, itself, thus imparting strength to the hair by preventing damage.  EPO Translation, Description, page 10 at [0048].  Chikamatsu additionally teaches that the hair cosmetic can be in the form of a hair rinse, hair treatment, hair conditioner, or shampoo, among other hair products.  EPO Translation, Description, page 3 at [0012].  
Prior to the time of filing the present application, the foregoing teachings of Chikamatsu would have motivated a person having ordinary skill in the art to apply the preferred hair treatment compositions of Yates, which comprise trehalose, to hair, prior to exposing the hair to sunlight or other source of UV light, in order to provide protection from UV light damage.  
Claim 40 additionally recites a “step of increasing the denaturation temperature of the hair.”  That phrase is not — in and of itself — an active (manipulative) step.  Rather, it is an expression of the intended result of applying the hair treatment composition defined in claim 40 to hair before UV light damage.  In this regard, the phrase is analogous to a <whereby> clause that is not afforded patentable weight.  MPEP § 2111.04(I) (a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’”), quoting Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003)).  
Even if that phrase were afforded patentable weight, the outcome does not differ significantly, considering (i) the hair compositions disclosed in Yates (the primary reference) are at least substantially identical to the hair compositions defined in the various method claims of the present application and (ii) Yates even teaches that the compositions disclosed therein “increase the denaturation temperature of the internal protein of hair” (abstract).  See also Yates, page 2, lines 19-20 (“In this way, it is possible to increase the denaturation temperature of the protein to higher than that of virgin hair.”) and page 3, line 11 (“The hair can be virgin hair or damaged hair.”).  Because Chikamatsu provides motivation to apply the hair compositions of Yates prior to exposing the hair to UV light, prima facie obviousness has been established because the phrase is tantamount only to a scientific explanation of how the Yates compositions protect hair, which is an inherent function.  MPEP § 2112(I) (“Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”); see also MPEP § 2145(II) (“‘The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.’”), quoting Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Therefore, claims 40-42 are prima facie obvious.  
Regarding claim 43, Yates discloses a most-preferred pH range of 3 to 5.  Page 29 at lines 16-18.  
Regarding claim 44, Yates discloses that “[t]he composition is preferably applied to the hair multiple times, to give a progressive damage repair.”  Page 2, line 17.  The examiner notes that “multiple times” is interpreted as two or more times, which is overlapped by Applicant’s range of “2 to 50 times” recited in claim 35.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”), quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 45, Yates discloses as follows: “Preferably, the hair treatment composition is a rinse off hair treatment composition, preferably selected from a shampoo, a conditioner and a mask.  More preferably, the shampoo and the conditioner are used one after the other, and most preferably used repeatedly over several washes or treatments.”  Page 10, lines 6-9.  
Response to Applicant’s 1.132 Declaration
The following remarks are provided in response to the 37 CFR 1.132 Declaration filed 20 June 2022, which was executed by Dr. Jennifer Yates:
The burden is on Applicant to establish, through evidence, that the results of the claimed invention are superior and unexpected.  MPEP § 716.02(b)(I).  “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.”  MPEP § 716.02(c)(I).  With these principles in mind, the examiner finds that the Yates Declaration succeeds in rebutting the prima facie case of obviousness against claims 22-27, 32, 35-37 and 39, as explained below.
Paragraph 6 of the Yates Declaration is considered especially probative.  In that paragraph, Yates declares, in relevant part (emphasis added): “We did not believe that increasing the denaturation temperature of undamaged, virgin hair would be possible because: The hair treatment composition was designed to reinforce and restructure proteins that have been disrupted by damage. It was surprising that the hair treatment composition could also act upon a structure that had not been disrupted and make them more robust and resistant to the disruption that damage causes.”  
Furthermore, in paragraph 7, Yates declares that “[f]urther, I do not believe that a person of ordinary skill in this field could have reasonably expected to increase the denaturation temperature of virgin hair based on the results in the Yates reference.”
The foregoing excerpts establish that the invention defined in claims 22-27, 32, 35-37 and 39 of the present application achieves result that are both superior and unexpected.  
The remaining claims, i.e., claims 40-45, are not directed to virgin hair.  Rather, those claims are generic regarding hair.  Consequently, the Yates Declaration, which focuses on the how the hair composition defined in the present claims unexpectedly increased the denaturation temperature of virgin hair, is not commensurate in scope with claims 40-45.  MPEP § 716.02(d) (“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”).  Contrary to Applicant’s position set forth on page 9 of the Reply filed 20 June 2022, the phrase “before the UV light damage,” which is recited in claim 40, does not resolve the discrepancy in scope because that phrase refers to a future potential instance of UV light damage.  Stated another way, that phrase refers to the UV light damage that would have occurred but for the protection afforded by the applying the hair composition.  It does not refer retroactively to pre-existing UV light damage.  Therefore, claim 40 does not require that the hair is free of UV light damage at the time the hair composition is applied.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  
In sum, the foregoing §103 rejection is maintained as to claims 40-45 only.  The Declaration under 37 CFR 1.132 filed 20 June 2022 succeeds in rebutting the foregoing §103 rejection as previously applied to claims 22-27, 32, 35-37, and 39.  
*     *     *
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminalDisclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.  
Claims 22-27, 32, 35-37, and 39-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of Patent No. 11,369,555 B2 (28 June 2022) in view of Yates (WO 2016/188691 A1).
The conflicting claims (the claims of the ’555 Patent) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claims 1, 3, 13-14, and 18-21 to claim 40 of the present application.  All the compositional limitations of the hair treatment composition defined in the present claims are disclosed in the conflicting claims.  The conflicting claims refer generically to damage caused by “environmental means” (see conflicting claim 3) and are silent in regard to species of environmental means.  Yates teaches that “UV light” qualifies as an “environmental means” that can damage hair (page 3, lines 14-16) and, therefore, compensates for the deficiency in the conflicting claims.  

Conclusion
Claims 22-27, 32, 35-37, and 39-45 are rejected.  
No claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
05 July 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611